AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                 Page I of 1



                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                      JUDGMENT IN A CRIMINAL CASE
                                    v.                                                                  (For Offenses Committed On or After November I, 1987)


                          Martin Martinez-Flores                                                       Case Number: 3:18-mj-23341-RNB

                                                                                                       Cassandra


REGISTRATION NO. 73402298
                                                                                                                                           JAN 0 4 2019
THE DEFENDANT:
 IZl pleaded guilty to count(s) _l___:.o::._f_:.C_:.o::::m2p.::.lai=·=nt:___ _ _ _ _ _ _ _ _--J-SQ1CJIL'li~iERRiKr.-,uil.':S~JJ·DOl.ll~STLRUlt:_CTk.B.IC.JJOt.\~l!:R:[r;Nl!!:IA'-1--
 D was found guilty to count(s)                                                                  BY                                                        DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                                       Count Number(s)
8: 1325(a)(2)                          ILLEGAL ENTRY (Misdemeanor)                                                                             1



 D The defendant has been found not guilty on count(s)
                                     -------------------
 0 Count(s)                              dismissed on the motion of the United States.
                      ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl   Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                   charged in case _ _,

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Friday, January 4, 2019
                                                                                                  Date of Imposition of Sentence




                                                                                                  nlrtiRoLocK
                                                                                                  UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                   3:18-mj-23341-RNB
